 A.B.C. Coach Lines, Inc., and Amalgamated TransitUnion Div. 1492, AFL-CIO. Case 25-CA-9502December 6, 1978DECISION AND ORDERBYN CHAIRMAN FANNING AND MFtMBERS PINELI 10AND I RUESDAL[IOn September 7, 1978, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, A.B.C. Coach Lines,Inc., Muncie, Indiana, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not (to ver-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). we have carefullsexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJOHN C MILLER. Administrative Law Judge: This casewas heard in Muncie, Indiana, on June 5, 1978, on thebasis of a complaint issued January 23, 1978, alleging thatRespondent interrogated and threatened employees withdischarge if they supported or became members of theUnion and that on December 12, 1977, Respondent dis-charged employee William L. Jolliffe because of his unionactivities.Upon the entire record in this case, including my obser-A.B.C. COACH LINES, INC.vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FA(-I JURISDICTIONThe Respondent, a bus company, has maintained itsprincipal office and place of business at Muncie, Indiana.and has at all times material been engaged in the businessof furnishing intrastate and interstate passenger transpor-tation services. In the past year, Respondent derived grossrevenues in excess of $50.000 for the transportation of pas-sengers in interstate commerce. Respondent admits theabove factual allegations, and I therefore find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Union. Amalgamated Transit Union Div. 1492.AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Issues(1) Whether Respondent, through its vice president andgeneral manager, Thomas Kvalo, interrogated employeesabout the Union and threatened them with discharge if theUnion came in, in violation of Section 8(aXl) of the Act.(2) Whether employee William L. Jolliffe was dis-charged on December 12, 1977, because of two accidentsor because of his activities on behalf of the Union.As to (1), employee Bryan Cassidy credibly testified thatabout October 19, 1977, General Manager Thomas Kvaloasked him whether anyone had contacted him about theUnion. When Cassidy answered no, Kvalo stated that "ifthe Union ever goes in here, there'll be some people out ofjobs" and "I'll [Kvalol be down at the unemployment of-fice." I cannot credit Kvalo's denial that he made suchcomments. Kvalo conceded that he may have said the lat-ter statement about his being at the unemployment office ifthe Union came in. His denial was unimpressive, and hisconcession is in part corroborative of Cassidy's testimony.Accordingly, I find that Kvalo's interrogation of Cassidyas to whether anyone had contacted him about the Union,and his implicit threat that employees would be out of jobsif the Union came in, constitutes unlawful interrogationand a threat in violation of Section 8(a)(l) of the Act.As to issue (2), Respondent claims it discharged Jolliffebecause he had two accidents while driving his bus,whereas Counsel for the General Counsel contends that hewas in fact discharged for his union activities.In resolving this issue it is necessary to review: the driv-ing record of employee Joiliffe and the two accidents inwhich he was involved, which Respondent contendsprompted his discharge; and the union activities of em-ployee Jolliffe and whether Respondent was aware ofthem.Thomas Kvalo testified that since January 1, 1975, Mr.Jolliffe was the only driver discharged for his accident rec-ord. He further testified that the Company had no written607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrules requiring discharges after so many accidents but thatthe nature of the accidents and their frequency were con-sidered in his evaluation of drivers and that he dischargedJolliffe on December 12, 1977, because he considered himan unsafe driver. Specifically, he was discharged because ofhis last two accidents. One accident occurred on October 7,1977, when Jolliffe concededly ran into the back of anotherbus of the Company as they were entering a highway froman exit ramp. The rear of the rammed bus received a smalldent, and the mirror of Mr. Jolliffee's bus was twisted.There were no personal injuries involved. Jolliffe filed anaccident report with the Company and was advised byKvalo to be more careful. Respondent's Exhibit 12 is a billfor repair of the damaged buses, which amounted to$106.31.Another bill, Respondent's Exhibit 11, for $566.23, alsoallegedly for repair of damages caused in the same acci-dent, involved, inter alia, the repair of a cracked rear win-dow. In rebuttal, Jolliffe credibly testified that the crackedrear window did not result from his accident and thattherefore its repair was not properly included as damagescaused by him in that rear-end accident. Kvalo concededthat he did not know whether the window was damaged inthis accident. I credit Jolliffe's testimony in this regard.The second accident occurred on November 25, 1977,and resulted when Jolliffe's bus caught the bumper of ataxicab parked in the bus zone. There were no personalinjuries involved in this accident, and the Company in-voiced the repair of damage to the bus as $165.75. Thedamage to the bumper of the taxi was not listed but washandled by its insurer.Kvalo testified that although he saw Jolliffe's accidentreport on November 26, 1977, he decided to terminate himon November 28, 1977. He did not implement the termina-tion, however, until December 12, 1977. Kvalo testifiedthat he delayed terminating Jolliffee because the bad win-ter weather had made them short-handed for part of thattime and some 12 inches of snow were handicapping thecompany's operations for a part of that period.It is undisputed that in his October 31, 1977, paycheckJolliffe received an award of $125 from the company for100,000 miles of safe driving. The award covered a drivingperiod ending in May or June 1977.Joliffe testified that he had a brief conversation with Mr.Kvalo on or about November 21, 1977, shortly after pass-ing his ICC driver's physical and prior to his November 25,1977, accident. In that conversation Jolliffe, referring to hisdriver's license and the trouble involved in getting a clearpicture, stated that he was good [for driving] for another 2years. According to Joliffe, whom I credit, Kvalo respond-ed, "[D]on't be too sure." Cassidy confirmed that Kvalomade such a statement. Kvalo on rebuttal conceded thathe made a comment to Jolliffe but that it was said in jestand that according to his version, he merely commented,"[Waell, nobody is sure of anything."Kvalo testified credibly that other drivers had been dis-charged or forced to resign because of bad driving recordsprior to January 1, 1975, but that he was not involved inthose decisions and that they occurred before he becamegeneral manager.Jolliffe credibly testified that he passed out union au-thorization cards among the drivers and that, although hehad initially passed out union cards in the period fromOctober 1976 on, renewed interest in bringing in a unionoccurred in October 1977, and he passed out more cardsand secured three more signed union cards at that time.After securing a number of signed union authorizationcards, he mailed them to the Union. The day after his dis-charge, the Union submitted the cards to the Regional Of-fice of the National Labor Relations Board, and an elec-tion was held on or about January 31, 1978, in which theUnion was rejected by a 20-to-9 vote. Two other drivers,Cassidy and Fluhr, corroborated Jolliffe's testimony abouthis union activities, stating that they had secured unioncards from Jolliffe and had signed them and returned themto him. There is no explicit evidence that Kvalo was awareof Jolliffe's union activities, although he conceded that itwas common knowledge that there was union activitygoing on among the drivers. Kvalo specifically denied anyknowledge of Jolliffe's union activities and reiterated thatJolliffe was discharged solely because of his bad drivingrecord and that his last two accidents in October and No-vember 1977, discussed previously herein, were the precipi-tating cause of Jolliffe's discharge.Thus, the crux of the allegedly discriminatory dischargeis simply whether the company was in fact motivated solelyby Jolliffe's accidents or whether the accidents were merelya pretext for discharging Jolliffe for his union activities.B. Contentions of RespondentRespondent contends that Jolliffe was discharged be-cause he was an unsafe driver, as established by two acci-dents in which he was at fault, which occurred in October1977 and on November 25, 1977. The record indicates thatsince his employment in February 1976 Jolliffe was in-volved in five accidents, of which three was deemed to behis fault. Kvalo indicated that in evaluating a driver's per-formance Respondent considered only those accidents inwhich its driver was at fault. Since his first "at-fault" acci-dent on March 8, 1976, Jolliffe drove 100,000 accident-free miles and received an award therefor.Respondent also points to a decision of the Indiana Em-ployment Security Division and a decision of an appealsreferee, dated January 31, 1978, upholding an earlier deter-mination that Joliffe was discharged for just cause becauseof his driving record. Further, Respondent points toJolliffe's application for unemployment (Resp. Exh. 6), inwhich he stated as the reason for his unemployment"safety record unsatisfactory." In his testimony Jolliffestated that he merely entered the reason the company gavehim for discharge. Respondent's Exhibit 7 indicates thatJoliffe did claim that his discharged stemmed from hisunion activities.While the determination of the Indiana Employment Se-curity Division is a factor to be considered, it is not dispos-itive of the issue before me. Moreover, the record in thisproceeding contains evidence not adduced before the de-puty or the Appeals Referee.608 A.B.C. COACH LINES, INC.C. Conclusions on the Cause of DischargeFor the reasons detailed hereinafter, I am persuaded thatJolliffe's union activities were the motivating cause for hisdischarge and therefore find that his discharge is in viola-tion of Section 8(a)3) and (1) of the Act.The accidents Jolliffe was involved in October and No-vember 1977 were minor and resulted in no personal in-juries. The damages were nominal,' and there was no con-tention or evidence offered that the insurance carrierrequested the discharge of Jolliffe. Bumping into anotherbus of the company and catching the bumper of a parkedtaxi are no reasons for commendation, but neither do theyappear to warrant immediate discharge, in view of his prioraward for "accident-free driving" and particularly sinceKvalo gave no warning to Jolliffe that his job was in jeop-ardy because of his accidents. Moreover, Kvalo delayedfrom November 28, 1977, when he stated he made the deci-sion to terminate Jolliffe, until December 12, 1977, whenthe actual termination was made. If, in fact, Jolliffe werean unsafe or accident-prone driver, letting him continue todrive in hazardous winter weather seems somewhat illogi-cal even if they were shorthanded.Jolliffe had been a driver since February 1976, had com-pleted a probationary period, and had, in October 1977,received an award for 100,000 miles of accident-free driv-ing. The record establishes that Jolliffe was the only em-ployee engaged in distributing and collecting union author-ization cards. Cassidy so testified and acknowledged thathe had received a card from Jolliffe and signed a unioncard in October 1977. Fluhr, another driver, testified thathe received a union card from Jolliffe in the fall of 1977,probably in September. As to Kvalo's knowledge of unionactivities, he conceded that it was common knowledge,hearsay, as he termed it, that union activities were going onat the terminal.Critical to resolution of the motivation of Jolliffe's dis-charge is whether Kvalo knew of Jolliffe's union advocacyand activities. In such a situation, it would be unusual tohave an admission by Kvalo that he knew of Jolliffe'sunion activities. Accordingly, a critical point is whether onthe facts presented it can be inferred that Kvalo knew ofJolliffe's union activities. A number of factors persuade methat Kvalo did know. First, I have credited testimony thatKvalo did interrogate employee Cassidy about whether theUnion had contacted him; second, the testimony of Cassi-dy and Fluhr indicates that Jolliffe was the only individualwho was circulating authorization cards for the Union;third, Kvalo himself conceded that he told Jolliffe beforethe second accident that he wouldn't be too sure whetherJolliffee would be driving for another 2 years; and fourth,in a union election held on or about January 31, 1978, thevote was 20 votes against union representation and 9 forthe Union. Because employee sentiment appears opposedor hostile to representation, it is highly likely that Kvalodid learn from other employees of Jolliffe's activities incirculating and getting union cards signed, since he was theonly employee so involved. Lastly, Kvalo admitted know-' The Respondent repairs its own buses because the cost of collision in-surance would be prohibitive.ing of the union activity going on in the terminal. Thesmall number of employees involved (approximately 30employees) increases the likelihood that employees andKvalo knew and were aware of Jolliffe's union activities.Based on the above, I conclude that Kvalo was aware ofJolliffe's activities on behalf of the Union.In so finding, I do not intend to usurp management'sright to discipline or discharge its bus drivers if their driv-ing records or accident records warrant. In the context pre-sented here, I am simply persuaded that Jolliffe was notdischarged because of the accidents but was in fact dis-charged because of his active role in organizing on behalfof the Union.CONCLUSIONS OF LAW1. By interrogating employee Cassidy about the Unionand stating that employees would lose their jobs if theUnion came in, Respondent, through General ManagerKvalo, engaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.2. By discharging employee William L. Jolliffe on orabout December 12, 1977, because of his activities on be-half of the Union, the Respondent, through General Man-ager Kvalo, engaged in an unfair labor practice violative ofSection 8(a)(3) and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. The Respondent has not otherwise violated the Act.THE REMEDYThe recommended Order will require Respondent tocease and desist from the unfair labor practices found, tooffer reinstatement with backpay and interest thereon toWilliam L. Jolliffe, and to post a notice to that effect. Jol-liffe shall be made whole for any loss of earnings he mayhave suffered by reason of the discrimination against himby payment to him of a sum of money equal to that whichhe would normally have earned from the date of his dis-charge until the date he is offered reinstatement by Re-spondent, less net earnings during such period, in the man-ner prescribed in F W. Woolworth Company, 90 NLRB289 (1950), with interest thereon as set forth in Florida SteelCorporation, 231 NLRB 651 (1977).2Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'The Respondent, A.B.C. Coach Lines, Inc., Muncie, In-diana, its officers, agents, successors, and assigns, shall:2See. generall, Isis Plumhing & Heating Co, 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec 102 .46 of theRules and Regulations of the National Labor Rilations Board, the findings,conclusions, and recommended Order herein shall, as provided In Sec.102 48 of the Rules and Regulations. be ad"opted b% the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed walsed for all purposes.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Cease and desist from:(a) Interrogating employees about the Union, or threat-ening that employees would lose their jobs if the Unioncame in.(b) Discharging employees because of their activities onbehalf of the Union.(c) In any other manner interfering with, restraining orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer William L. Jolliffe immediate and full rein-statement to his former job or, if such position no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, andmake him whole for such loss of pay as he may have suf-fered as a result of Respondent's discrimination, with inter-est in the manner set forth in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its premises in Muncie, Indiana, copies of theattached notice marked "Appendix."4Copies of said no-tice, on forms provided by the Regional Director for Re-gion 25, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS F RIRHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.4 In the event that this Order is enforced by a3judgment of a Lnited StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Ltabor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Finforcing an Order of theNational Labor Relations Board."APPENDIXNloll( To EMPLOYEESPostED BY ORDER OF THENAIIONAL LABOR RELAI IONs BOARDAn Agency of the United States GovernmentWE WI.L NOT interrogate employees about the Unionor threaten employees with the loss of their jobs if theUnion comes in.WE WILL NOT discharge employees for circulating orsecuring union authorization cards or engaging in anyother activities on behalf of the Union.WE WILL NOT in any other manner interfere with,restrain or coerce employees in the exercise of theirSection 7 rights.WE wn.L. offer reinstatement to employee William L.Jolliffe and make him whole for any loss of earningshe may have suffered as a result of such discrimina-tion, with interest.ABC Co(s11 I.lS. IN(610